9 N.Y.3d 994 (2007)
DIANE CARTER et al., Appellants,
v.
CITY OF NEW YORK, Respondent, et al., Defendant. (Action No. 1.) (And Another Action.)
SHARON SIMS, Appellant,
v.
CITY OF NEW YORK, Respondent. (Action No. 3.)
Court of Appeals of the State of New York.
Submitted August 27, 2007.
Decided December 13, 2007.
*995 Motion by the Carter appellants for leave to appeal denied with $100 costs and necessary reproduction disbursements. Motion by appellant Sims for leave to appeal dismissed as untimely (see CPLR 5513 [b]).